Citation Nr: 0633097	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  97-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

3.  Evaluation of major depressive disorder, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an effective date earlier than January 27, 
2004, for the grant of service connection for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and C.N.B., M.D.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant had active service from September 1984 to March 
1992.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 1997 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which confirmed and 
continued a 20 percent rating for chronic lumbosacral strain.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 1997.  A 
transcript of that hearing is of record.  Thereafter, by a 
rating action in March 1997, the RO assigned a 10 percent 
evaluation for tinnitus.  

In March 2003, the Board denied the claims of entitlement to 
an evaluation in excess of 20 percent for lumbosacral strain, 
and entitlement to an evaluation in excess of 10 percent for 
tinnitus.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in September 2003, the Court vacated the 
Board decision and remanded the matter to the Board for 
readjudication.  Subsequently, in June 2004, the Board 
remanded the case to the RO for additional development in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  A supplemental statement of the case (SSOC) was 
issued in November 2004.  

On May 12, 2005, the veteran and Dr. C.N.B. appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is also of record.  In September 2005, the Board 
again remanded the case to the RO for further evidentiary 
development.  The case is once more before the Board for 
appellate consideration.  

The Board also notes that, in a rating action of August 2005, 
the RO granted service connection for major depressive 
disorder; an evaluation of 10 percent was assigned, effective 
January 27, 2004.  Subsequently, in July 2006, the veteran 
submitted a notice of disagreement (NOD) with the effective 
date assigned for the grant of service connection as well as 
with the disability rating assigned.  However, a review of 
the record shows that the RO has not issued a statement of 
the case (SOC) with regard to the claims for an earlier 
effective date for the grant of service connection and a 
higher rating for major depressive disorder.  So, for the 
reasons discussed below, these issues must be remanded to the 
RO as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  Unfortunately, as will be 
explained in the REMAND section following the decision, the 
issue of entitlement to an increased rating for lumbosacral 
strain must be remanded as well.  


FINDINGS OF FACT

1.  The veteran has been assigned a 10 percent rating for 
bilateral tinnitus; this is the maximum disability rating 
authorized under Diagnostic Code 6260.  

2.  The veteran's tinnitus does not present an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002, 2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating action in December 1992, the RO granted service 
connection for bilateral hearing loss, with occasional 
tinnitus; a 0 percent rating was assigned.  Subsequently, the 
veteran requests an increased evaluation for tinnitus.  In a 
rating action dated in January 1997, the RO confirmed the 0 
percent rating assigned for bilateral hearing loss with 
occasional tinnitus.  However, by a rating action in March 
1997, the RO assigned a 10 percent disability rating for 
tinnitus under 38 C.F.R. § 4.87, DC 6260, effective July 1, 
1996.  The veteran perfected a timely appeal to that 
decision.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  


VA appealed the Court's decision in Smith to the U.S. Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that might ultimately be overturned on 
appeal, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.  

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

Therefore, under both the new and the old regulations, the 
highest schedular rating for tinnitus is 10 percent.  38 
C.F.R. § 4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 
(2006).  To that end, the only way for the veteran to be 
granted a disability rating higher than the current 10 
percent is by applying an extraschedular rating.  See 38 
C.F.R. § 3.321(b) (2006).  

The veteran does not argue, and the evidence does not 
suggest, that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code 
or that it manifests in symptoms other than ringing in the 
ear.  There is no evidence suggesting that the veteran is 
unemployed due to his tinnitus, and there is no evidence that 
he has been hospitalized specifically for that condition or 
that it has prevented him from working or significantly 
interfered with work.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006).  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher evaluation for tinnitus, 
the veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


ORDER

An increased evaluation for tinnitus is denied.  





REMAND

This case was before the Board previously in September 2005, 
at which time it was remanded to the RO to have the veteran 
examined, in order to determine the severity of his low back 
disorder.  The veteran underwent a spine examination in April 
2006.  However, a review of the record subsequent to the 
September 2005 Board remand shows that the RO failed to issue 
a supplemental statement of the case (SSOC) to address the 
pertinent findings from the April 2006 VA examination, as 
well as additional evidence added to the claims file 
subsequent to the most recent SSOC in November 2004.  38 
C.F.R. § 19.31(b) (1) (2006) requires that the RO issue an 
SSOC after it receives additional pertinent evidence, 
following the issuance of the SOC and before certification of 
the appeal to the Board.  Therefore, the Board concludes that 
a remand is required in order to provide the veteran with the 
required SSOC.   

The Board also notes that, as mentioned in the introduction, 
the August 2005 rating decision granted service connection 
for major depressive disorder and assigned 10 percent 
evaluation, effective January 27, 2004.  Received in July 
2006 was a statement from the veteran's attorney, wherein he 
expressed disagreement with the effective date as well as the 
rating assigned to the service-connected major depressive 
disorder.  The Board notes that a statement of the case (SOC) 
addressing the matter of entitlement to an effective earlier 
than January 27, 2004 for the grant of service connection and 
entitlement to a higher rating for the service-connected 
major depressive disorder not yet been issued.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, a remand is 
necessary for issuance of an SOC.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board must 
REMAND this case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for the following actions: 

1.  The RO should readjudicate the 
veteran's claim, in light of any 
additional evidence added to the records 
assembled for appellate review; in so 
doing, the RO should consider the April 
2006 VA examination report.  If the 
benefit requested on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case (SSOC), which 
addresses all of the evidence obtained 
since the November 2004 SSOC.  The 
veteran and his attorney should be given 
an opportunity to respond.  

2.  The RO must issue an SOC concerning 
the claims of entitlement to an effective 
date earlier than January 27, 2004 for 
the grant of service connection for major 
depressive disorder, and entitlement to a 
rating in excess of 10 percent for major 
depressive disorder.  The veteran is 
hereby informed that he must submit a 
timely and adequate substantive appeal 
(VA Form 9 or equivalent statement) to 
perfect an appeal to the Board concerning 
the issues in question.  If, and only if, 
he perfects an appeal concerning this 
additional issues should it be returned 
to the Board.   

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


